Case 2:11-cv-01754-BRM-ESK Document 630 Filed 12/16/20 Page 1 of 7 PageID: 49316




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


      KIMBERLEE WILLIAMS, et al.
                                                                No. 2:11-cv-01754 (ES) (JAD)
      Plaintiffs,
                            vs.
                                                                       CIVIL ACTION
      BASF CATALYSTS LLC, et al.
                                                            Special Master Recommendation
      Defendants.

                      Re: Court Administrative Procedure on Claim Submissions
                                  involving deceased Primary Claimants

            Pursuant to the Settlement Trustee’s administrative powers under Section 10 of the Plan

  of Distribution (POD)1 and the authority granted to her as a Special Master by the Court

  regarding the fair, efficient and orderly administration of the Settlement Fund and POD, the

  Settlement Trustee has determined good cause exists for a Court Approved Procedure (“CAP”)

  modifying the current POD’s requirement that only the personal representative of an estate of a

  deceased Injured Person may make a Claim Submission for Parts B and C benefits. The Special

  Master has received information that in many cases a deceased injured person does not have a

  personal representative because an estate was never opened, the estate was closed due to

  completion of administration, or the personal representative has died or cannot be located (any of

  such circumstances being referred to herein as an “Unavailable Estate”). There are also many

  surrogate and equivalent probate clerk’s offices around the country closed or difficult to access

  due to the pandemic.




  1
   All Capitalized word or terms shall have the same meaning as defined in the Plan of
  Distribution and/or the Settlement Agreement.

                                                    1
Case 2:11-cv-01754-BRM-ESK Document 630 Filed 12/16/20 Page 2 of 7 PageID: 49317




          In view of these circumstances and logistical difficulties this Recommendation is being

  ordered and entered of record establishing a CAP amending the Plan of Distribution which

  authorizes and permits a “Limited Purpose Representative” as described below to make Claims

  Submissions on behalf of deceased Injured Persons in Unavailable Estate situations. Where there

  is an available personal representative the Claims Submission shall be made only by the personal

  representative of the Estate.

          On proof to the Claims Administrator through a competent affidavit on the

  Administration Form provided for this purpose that an Unavailable Estate situation exists

  concerning a deceased Injured Person, any person recognized as an intestate heir under the laws

  of the state in which the Injured Person was domiciled at time of death (as determined from the

  deceased’s death certificate unless for good reason a death certificate is not available, then from

  a sworn statement of last known domicile) shall be eligible to become a Limited Purpose

  Representative authorized to file claims to the Settlement Fund for the deceased Injured Person

  and derivatives by following the procedures in this CAP. If a claim submitted by a Limited

  Purpose Representative is eventually approved and Settlement Fund benefits are awarded by the

  Settlement Administrator, the Settlement Fund shall not distribute any monies awarded on the

  claim until the Settlement Administrator is presented with letters of testamentary or of

  administration of the duly appointed personal representative of the Injured Person’s estate, who

  shall then receive distribution of the claim proceeds on behalf of the estate.

          To be appointed a Limited Purpose Representative, the intestate heir or their counsel,

  must before the Claims Deadline complete and submit to the Claims Administrator the form

  attached as Exhibit A and if available attaching a copy of the deceased Primary Claimant’s death

  certificate.


                                                   2
Case 2:11-cv-01754-BRM-ESK Document 630 Filed 12/16/20 Page 3 of 7 PageID: 49318




  Entered: December 16, 2020.




                                           Special Master




                                       3
Case 2:11-cv-01754-BRM-ESK Document 630 Filed 12/16/20 Page 4 of 7 PageID: 49319




                                Exhibit A
  Case 2:11-cv-01754-BRM-ESK Document 630 Filed 12/16/20 Page 5 of 7 PageID: 49320

                                   Representative Claimant for
                                       Unavailable Estate

                                Section A. Injured Person Information
First Name                          Middle          Last Name
                                    Initial


Social Security Number                              Date of Birth                         Date of Death


State/Territory at time of Death                    Country at time of Death


                                     Section B. Testate Injured Person
Did the Injured Person have a valid will?                 □ yes     □ no       □ unsure
If there was no valid will, proceed to Section C.
Is a copy of the Will attached to this form?               □ yes    □ no

Was the Will submitted for probate proceedings?          □ yes    □ no
Note: If an executor(trix) (personal representative) has been appointed, submit a copy of such appointment document
along with this Form.

If the person named in the Will as the Personal Representative or Executor(trix) has either died, can no longer act or
cannot be located, please explain the circumstances below. Note: If another person is currently serving, please
provide their information in Section D.




                                   Section C. Intestate Injured Person
                   Complete this Section if the Injured Person had no valid Will at the time of death.
Select one of the following:

□ A Personal Representative has been appointed for the estate of the Injured Person. Note: If a Personal Representative
has been appointed, submit a copy of such appointment document along with this Form.
□ Estate proceedings have been filed but no Personal Representative has been appointed for the estate of the
Injured Person.
□ No Personal Representa ve has been appointed for the estate of the Injured Person and no estate proceedings have
been filed.
□ A Personal Representative has been appointed for the estate of the Injured Person but has either died, can no
longer act or cannot be located. (Please explain the circumstances in the space below).
      Case 2:11-cv-01754-BRM-ESK Document 630 Filed 12/16/20 Page 6 of 7 PageID: 49321




 Identify below the state, territory or country in which the Injured Person died and if that state, territory or country
 does not govern the adminsrtation of his or her estate, please also identify the state, state, territory or country whose
 law governs the administration of the estate:




 Please list all known heirs below.
 Note: If there was no surviving spouse at the time of the Injured Person’s death, or if under applicable law the surviving
 spouse is not the first to succeed to the estate, identify the person(s) who are the next to succeed in Section D. (Attach
 additional sheets if necessary).




                         Section D: Representative Claimant Information
First Name                               Middle     Last Name
                                         Initial


Street                                    City                                      State


Zip                                                          Country


Date of Birth                                                Social Security Number


Relationship to Injured Person:
□ Spouse □ Parent □ Child □ Sibling □ Administrator □ Executor □ Other (Please Specify) _______________
  Case 2:11-cv-01754-BRM-ESK Document 630 Filed 12/16/20 Page 7 of 7 PageID: 49322




                                                 Certification
□ I am counsel for the Primary Claimant. I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

□ The Primary Claimant is not represented by counsel. I am authorized to complete this form on behalf of the
Primary Claimant and declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Signature:                                                                     Signature Date:




Print Name:
